       Case 4:20-cv-02078-MWB Document 136 Filed 11/16/20 Page 1 of 5




            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )

   CENTRE AND DELAWARE COUNTY BOARDS OF ELECTIONS’
   MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
      This matter has now dwindled down to a claim asserting unequal treatment of

voters in different counties relating to their notice of and opportunity to cure

defective mail-in ballots. Plaintiffs’ narrowed and futile Amended Complaint

suffers from the same facial legal deficiencies as their original Complaint. Plaintiffs

do not have standing to bring this lawsuit and it should be immediately dismissed.

      Now after Plaintiffs’ voluntary amendment there is even “less to this case than

meets the eye.” Pennsylvania Voters All. v. Ctr. Cty., No. 4:20-CV-01761, 2020

WL 6158309, at *2 (M.D. Pa. Oct. 21, 2020), motion for injunction pending appeal

denied, No. 20-3175 (3d Cir. Oct. 28, 2020) (“Motion . . . is hereby denied for lack

of standing as there is no injury-in-fact”). Like the plaintiffs in Pennsylvania Voters
       Case 4:20-cv-02078-MWB Document 136 Filed 11/16/20 Page 2 of 5




Alliance and Bognet, despite their sweeping allegations Plaintiffs here lack Article

III standing to pursue their claims.

      The Third Circuit’s recent ruling in Bognet squarely defeats Plaintiffs’ claims

here, holding:

      when voters cast their ballots under a state’s facially lawful election rule and
      in accordance with instructions from the state's election officials, private
      citizens lack Article III standing to enjoin the counting of those ballots on the
      grounds that the source of the rule was the wrong state organ or that doing so
      dilutes their votes or constitutes differential treatment of voters in violation of
      the Equal Protection Clause.

Bognet v. Sec'y Commonwealth of Pennsylvania, No. 20-3214, 2020 WL 6686120,

at *18 (3d Cir. Nov. 13, 2020).

      Bognet reaffirmed that voter plaintiffs do not have standing when they merely

allege that the law was not followed with regard to some other ballots, as this is not

a particularized injury. Id. at *14 (“Allowing standing for such an injury strikes us

as indistinguishable from the proposition that a plaintiff has Article III standing

to assert a general interest in seeing the ‘proper application of the Constitution

and laws’—a proposition that the Supreme Court has firmly rejected.” (citation

omitted)). Plaintiffs’ claims can be dismissed on this basis alone, as they argue that

Defendant counties violated the law by instituting cure procedures.

      As set forth more fully in the memoranda filed by the Secretary of the

Commonwealth and other County defendants, Plaintiffs fail to allege an injury in

fact that is particularized and imminent, they have not established causation, and
                                           2
       Case 4:20-cv-02078-MWB Document 136 Filed 11/16/20 Page 3 of 5




their claimed harm is not redressable. See Gill v. Whitford, 138 S. Ct. 1916, 1929

(2018); Clapper v. Amnesty Int’l USA, 568 U.S. 398, 402, 410-11, 414 (2013); Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560-61, 571 (1992). As in Bognet and

Pennsylvania Voters Alliance, there is no need for the Court to delve any further into

Plaintiffs’ legal theories or factual allegations. Plaintiffs’ lack of standing provides

a dispositive ground to dismiss the complaint.

      In the alternative, abstention is an independently appropriate ground for

dismissal under the Younger and Pullman doctrines. Plaintiffs should pursue their

objections to the Election Code and the Secretary’s interpretation of that Code in the

Pennsylvania state courts – and indeed, some of Plaintiffs’ claims have already been

asserted in that forum – making abstention appropriate here. See Stein v. Cortes,

223 F. Supp. 3d 423, 435 (E.D. Pa. 2016) (dismissing similar claims by failed

Presidential candidate on abstention and other grounds); Trump for President, Inc.

v. Boockvar, No. 20-CV-966, 2020 WL 4920952, *15 (W.D. Pa. Aug. 23, 2020)

(same). Nor should the Court enable Plaintiffs to avoid abstention by re-packaging

their state law claims as federal constitutional claims. Stein, 223 F. Supp. 3d at 434.

      The Centre and Delaware County Boards of Elections administered a proper,

fair, and secure election. This Court should not interfere with the vote counting or

certification process. Further, this Court should immediately end these proceedings,

thereby eliminating the need for any more Centre County and Delaware County tax


                                           3
          Case 4:20-cv-02078-MWB Document 136 Filed 11/16/20 Page 4 of 5




dollars to be spent defending this legally-deficient and meritless action. Centre and

Delaware request immediate dismissal of this lawsuit with prejudice and

cancellation of further evidentiary proceedings on Plaintiffs’ claims for injunctive

relief.

          In further support of their Motion, Centre and Delaware Counties join the

legal arguments advanced by the Secretary and the Allegheny, Montgomery,

Philadelphia, and Chester County Boards of Elections in their respective briefs.


Dated: November 16, 2020


Respectfully submitted,


 /s/ Molly E. Meacham                     /s/ Edward D. Rogers
 Molly E. Meacham                         Timothy D. Katsiff
 Elizabeth A. Dupuis                      Edward D. Rogers*
 Babst, Calland, Clements &               Terence M. Grugan*
 Zomnir, P.C.                             Ballard Spahr LLP
 603 Stanwix Street, Sixth Floor          1735 Market Street, 51st Floor
 Two Gateway Center                       Philadelphia, PA 19103-7599
 Pittsburgh, PA 15222                     Telephone: (215) 665-8500
 412-394-5614                             Facsimile: (215) 864-8999
 mmeacham@babstcalland.com                KatsiffT@ballardspahr.com
                                          RogersE@ballardspahr.com
 330 Innovation Blvd. Suite 302           GruganT@ballardspahr.com
 State College, PA 16803                  *(admitted pro hac vice)
 814-867-8055
 bdupuis@babstcalland.com                 Attorneys for Delaware County Board of
                                          Elections
 Attorneys for Centre County Board
 of Elections


                                          4
          Case 4:20-cv-02078-MWB Document 136 Filed 11/16/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of November 2020, a copy of the

foregoing was served via the court’s electronic filing system upon all counsel of

record.




                                      /s/ Molly E. Meacham
